As filed with the Securities and Exchange Commission on August 6, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 METRO BANCORP, INC. (Exact name of registrant as specified in its charter) METRO CAPITAL TRUST IV METRO CAPITAL TRUST V (Exact name of registrant as specified in its charter) Pennsylvania Delaware (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 25-1834776 Each to be applied for (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 3801 Paxton Street
